DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed May 24, 2020.
	The amendment to the claims received June 17, 2021 amended claims 1, 5-8, 11-14, and 17-20.
	The amendment received November 27, 2021 amended claims 4, 6-9, 12-15, and 18-20.
	Claims 1-20 are currently pending and under consideration.
Election/Restrictions
The species requirement is hereby withdrawn.
Applicants stated on the record that “an eye disease and/or eye disorder associated with vascular endothelial growth factor (VEGF)-induced ocular angiogenesis” and “an eye disease and/or eye disorder associated with hypoxia-inducible factor-1a (HIF-1a)-vascular endothelial growth factor (VEGF) pathway” belong to the species of “an eye disease and/or eye disorder associated with pathological ocular angiogenesis (POA)” (see page 7, lines 1-3 and 9-11 of the response received June 17, 2021).
Applicants argued that VEGF plays a role in POA and particularly AMD, DR, retinal vein occlusions, and retinopathy in premature infants (see page 7, second paragraph and Exhibit A).
It is respectfully noted that other things can not “belong to” a species without being the same species since a species is supposed to encompass a singular. While a subgenus is possible, 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
While the recitation of “eye disease and/or eye disorder” limits the “a subject in need thereof” limitation, “associated with POA”; “(VEGF)-induced”; and “hypoxia-induced” do not and VEGF-induced and hypoxia-induced certainly do not differentiate from associated with POA.
The simple fact that other angiogenic factors in addition to VEGF have been reported to play a role in POA does not negate the fact that the scope of VEGF-induced and POA associated are the same in the present claims particularly since “VEGF is a primary factor…in causing POA” (see page 6, section 4 of the response received November 27, 2021). 
Priority
The present application has a priority date of May 24, 2020 (i.e. the filing date of the present application).
Claim Warning
Applicant is advised that should claims 1-7 be found allowable, claims 8-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicants clearly stated on the record that “an eye disease and/or eye disorder associated with vascular endothelial growth factor (VEGF)-induced ocular angiogenesis” and “an eye disease and/or eye disorder associated with hypoxia-inducible factor-1a (HIF-1a)-vascular endothelial growth factor (VEGF) pathway” belong to the species of “an eye disease and/or eye disorder associated with pathological ocular angiogenesis (POA)” (see page 7, lines 1-3 and 9-11 of the response received June 17, 2021). Thus, the different preambles are considered substantial duplicates. Furthermore, since the scope of the body of the claim (i.e. administration step) and the dependent claims are the same, the body of the claims/claim limitations are duplicative.
It is respectfully noted that other things can not “belong to” a species without being the same species since a species is supposed to encompass a singular. While a subgenus is possible, something cannot be a subspecies (e.g. genus of trees, subgenus of fruit trees, and species of orange tree). Thus, it appears that applicants mean that POA, VEGF, and hypoxia all belong to a cascade which results in causing eye disease or eye disorder which is supported in the prior art (e.g. hypoxia increases VEGF expression which increases vascular growth which leads to POA that causes eye disease or eye disorder; see Miller et al., 1994, Vascular Endothelial Growth Factor/Vascular Permeability Factor Is Temporally and Spatially Correlated with Ocular Angiogenesis in a primate Model, American Journal of Pathology, 145(3): 574-584; Shima et al., 1995, Hypoxia Induction of Endothelial Cell Growth Factors in Retinal Cells: Identification and Characterization of Vascular Endothelial Growth Factor (VEGF) as the Mitogen, Molecular Medicine, 1(2): 182-193; Rubio et al., 2016, Ocular Angiogenesis: Vascular Endothelial Growth Factor and Other Factors, Dev Ophthalmol, 55: 28-37; and Mesquita et al., 2018, Vascular endothelial growth factors and placenta growth factor in retinal vasculopathies: Current research and future perspectives, Cytokine and Growth Factor Reviews, 39: 102-115). However, due to the independent claims, it appears that applicant is attempting to somehow differentiate between the three while there is nothing of record to support this. Applicants arguments assert that the “species” of POA associated, VEGF-induced, and hypoxia-induced are related, but applicants have also clearly shown that the “species” are not patentably distinct (e.g. VEGF is altered in POA and thus encompasses a similar scope). Furthermore, this is demonstrated with the dependent claims. It is respectfully noted that the presently claimed eye disease and/or eye disorder associated with (1) POA, (2) VEGF, or (3) hypoxia all have the same scope as demonstrated in the dependent claims further clarifying the specific eye disease or eye disorder (i.e. ROP, DR, AMD, and CNV; see present claims 2, 9, and 15).
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
The pharmaceutical composition (e.g. polypeptide and carrier) is not substantially different from the eye drops or eye ointment of present claim 3 or administration via intravireal injection of present claim 16 since these compositions would necessarily be considered “pharmaceuticals” and contain carriers.
Withdrawn Rejection
The rejection of claims 4, 6, 7, 12, 13, and 18-20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received November 27, 2021.
 Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty et al. U.S. Patent Application Publication 2017/0007681 published January 12, 2017; Wu et al. U.S. Patent Application Publication 2012/0165244 published June 28, 2012; and Montassar et al., 2017, Lebecetin, a C-type lectin, inhibits choroidal and retinal neovascularization, FASEB J, 31: 1107-1119.
For present claims 1-20, McCarty et al. teach methods of administering thrombomodulin  and carriers topically via eye drops, topically via eye ointments, or via intravitreal injection to subjects with age-related macular degeneration or diabetic retinopathy (please refer to the entire specification particularly paragraphs 8, 43, 52, 54, 67, 70, 71, 75, 81, 91-93, 96).
While McCarty et al. teach administration of thrombomodulin, McCarty et al. do not specifically teach administration of only domain 1 of thrombomodulin (i.e. SEQ ID NO: 1).
For present claims 1-20, Wu et al. teach administration of thrombomodulin domain 1 SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to subjects wherein thrombomodulin domain 1 is structurally homologous to mammalian C-type lectins (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 9, 16, 18-21, 29-31, 33, 35, 36).
Montassar et al. teach that C-type lectins can be utilized to treat ocular angiogenesis (please refer to the entire reference particularly the abstract; Figures 5-7).
The claims would have been obvious because the substitution of one known element (i.e. full-length thrombomodulin) for another (i.e. thrombomodulin fragment/thrombomodulin domain 1) would have yielded predictable results (i.e. TMD1 which is homologous to C-type lectins would treat ocular angiogenesis – see Montassar et al.) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over McCarty et al., Wu et al., and Montassar et al. for claims 1-20 were considered but are not persuasive for the following reasons.
	Applicants contend that since McCarty et al. teach co-administration of WE thrombin and thrombomodulin, that the reference may not be utilized because a method of administering thrombomodulin alone is not specifically taught. Applicants contend that since McCarty et al. refers to thrombomodulin as a protein C activation cofactor, that one of skill in the art would not replace full-length thrombomodulin with domain 1 of thrombomodulin since protein C activation requires regions of the EGF-like domain (i.e. not domain 1, but domain 2). Applicants contend that McCarty et al. is not enabled because only results for administration of WE thrombin in an animal model is shown and the animal model is not related to age-related macular degeneration or diabetic retinopathy. Applicants contend that the prior art is does not provide a reasonable level of predictability.
	Applicants’ arguments are not convincing since the teachings of McCarty et al., Wu et al., and Montassar et al. render the methods of the instant claims prima facie obvious. 
It is respectfully noted that the present claims have open comprising language which does not preclude the administration of WE thrombin together with thrombomodulin.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) which held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.
For present claims 1-20, Wu et al. teach administration of thrombomodulin domain 1 SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to subjects wherein thrombomodulin domain 1 is structurally homologous to mammalian C-type lectins (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 9, 16, 18-21, 29-31, 33, 35, 36).
Montassar et al. teach that C-type lectins can be utilized to treat ocular angiogenesis (please refer to the entire reference particularly the abstract; Figures 5-7).
It is also respectfully noted that that the open comprising language utilized in claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 regarding TMD1 (SEQ ID NO: 1) encompasses full-length thrombomodulin.
Furthermore, domain 1 of thrombomodulin is known in the art to decrease inflammation (e.g. McCarty et al. and Wu et al. are interested in treating inflammation) and angiogenesis (e.g. Montassar et al. is interested in treating angiogenesis). See Lin et al., 2013, Recombinant Lectin-Like Domain of Thrombomodulin Suppresses Vascular Inflammation by Reducing Leukocyte Recruitment via Interacting With Lewis Y on Endothelial Cells, Arterioscler Thromb Vasc Biol, 33: 2366-2373 and Kuo et al., 2012, The recombinant lectin-like domain of thrombomodulin inhibits angiogenesis through interaction with Lewis Y antigen, Blood, 119(5): 1302-1313.
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." See Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
Conclusive proof of efficacy is not required to show a reasonable expectation of success. See Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) which held that "This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); and Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) reasoning that "the expectation of success need only be reasonable, not absolute". 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty et al. U.S. Patent Application Publication 2017/0007681 published January 12, 2017; Wu et al. U.S. Patent Application Publication 2012/0165244 published June 28, 2012; Kauppinen et al., 2016, Inflammation and its role in age-related macular degeneration, Cell Mol Life Sci, 73: 1765-1786 and Rubsam et al., 2018, Role of Inflammation in Diabetic Retinopathy, International Journal of Molecular Sciences, 19: 942 (31 pages).
For present claims 1-20, McCarty et al. teach methods of administering thrombomodulin  and carriers topically via eye drops, topically via eye ointments, or via intravitreal injection to subjects with age-related macular degeneration or diabetic retinopathy to treat neuroinflammation (please refer to the entire specification particularly the abstract; paragraphs 8, 43, 52, 54, 67, 70, 71, 75, 81, 91-93, 96).
While McCarty et al. teach administration of thrombomodulin, McCarty et al. do not specifically teach administration of only domain 1 of thrombomodulin (i.e. SEQ ID NO: 1).
For present claims 1-20, Wu et al. teach administration of thrombomodulin domain 1 SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to subjects wherein thrombomodulin domain 1 is structurally homologous to mammalian C-type lectins and has anti-inflammatory activity (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 9, 16, 18-21, 23, 24, 29-31, 33, 35, 36).
Kauppinen et al. teach the relationship between inflammation and age-related macular degeneration (please refer to the entire reference particularly the abstract; “Age-related macular degeneration (AMD)” section, “Inflammasomes become activated in AMD” section, “Complement factor H polymorphism is a major genetic risk factor for AMD” section, “AMD-related variations in other complement factor genes” section; “AMD-related genetic variation in the immune system is not entirely restricted to complement factor genes” section, “Inflammation is clearly present in the AMD pathology” section, “Drusen serve as inflammatory nodes in the pathogenesis or AMD” section, “Systemic inflammatory biomarkers of AMD” section).
Rubsam et al. teach the relationship between inflammation and diabetic retinopathy (please refer to the entire reference particularly the abstract; “Emergence of the Neurovascular Unit and Implications for Early DR” section, “Role of Inflammation in Diabetic Retinopathy” section).
The claims would have been obvious because the substitution of one known element (i.e. full-length thrombomodulin) for another (i.e. thrombomodulin fragment/thrombomodulin domain 1) would have yielded predictable results (i.e. TMD1 which is homologous to C-type lectins and has anti-inflammatory activity would treat inflammation associated with age-related macular degeneration or diabetic retinopathy – see Kauppinen et al. and Rubsam et al.) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over McCarty et al., Wu et al., Kauppinen et al., and Rubsam et al., for claims 1-20 were considered but are not persuasive for the following reasons.
	Applicants contend that since McCarty et al. teach co-administration of WE thrombin and thrombomodulin, that the reference may not be utilized because a method of administering thrombomodulin alone is not specifically taught. Applicants contend that since McCarty et al. refers to thrombomodulin as a protein C activation cofactor, that one of skill in the art would not replace full-length thrombomodulin with domain 1 of thrombomodulin since protein C activation requires regions of the EGF-like domain (i.e. not domain 1, but domain 2). Applicants contend that McCarty et al. is not enabled because only results for administration of WE thrombin in an animal model is shown and the animal model is not related to age-related macular degeneration or diabetic retinopathy. Applicants contend that the prior art is does not provide a reasonable level of predictability.
	Applicants’ arguments are not convincing since the teachings of McCarty et al., Wu et al., Kauppinen et al., and Rubsam et al. render the method of the instant claims prima facie obvious. 
It is respectfully noted that the present claims have open comprising language which does not preclude the administration of WE thrombin together with thrombomodulin.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) which held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.
For present claims 1-20, Wu et al. teach administration of thrombomodulin domain 1 SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to subjects wherein thrombomodulin domain 1 is structurally homologous to mammalian C-type lectins (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 9, 16, 18-21, 29-31, 33, 35, 36).
Kauppinen et al. teach the relationship between inflammation and age-related macular degeneration (please refer to the entire reference particularly the abstract; “Age-related macular degeneration (AMD)” section, “Inflammasomes become activated in AMD” section, “Complement factor H polymorphism is a major genetic risk factor for AMD” section, “AMD-related variations in other complement factor genes” section; “AMD-related genetic variation in the immune system is not entirely restricted to complement factor genes” section, “Inflammation is clearly present in the AMD pathology” section, “Drusen serve as inflammatory nodes in the pathogenesis or AMD” section, “Systemic inflammatory biomarkers of AMD” section).
Rubsam et al. teach the relationship between inflammation and diabetic retinopathy (please refer to the entire reference particularly the abstract; “Emergence of the Neurovascular Unit and Implications for Early DR” section, “Role of Inflammation in Diabetic Retinopathy” section).
It is also respectfully noted that that the open comprising language utilized in claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 regarding TMD1 (SEQ ID NO: 1) encompasses full-length thrombomodulin.
Furthermore, domain 1 of thrombomodulin is known in the art to decrease inflammation (e.g. McCarty et al. and Wu et al. are interested in treating inflammation) and angiogenesis (e.g. Montassar et al. is interested in treating angiogenesis). See Lin et al., 2013, Recombinant Lectin-Like Domain of Thrombomodulin Suppresses Vascular Inflammation by Reducing Leukocyte Recruitment via Interacting With Lewis Y on Endothelial Cells, Arterioscler Thromb Vasc Biol, 33: 2366-2373 and Kuo et al., 2012, The recombinant lectin-like domain of thrombomodulin inhibits angiogenesis through interaction with Lewis Y antigen, Blood, 119(5): 1302-1313.
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." See Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
Conclusive proof of efficacy is not required to show a reasonable expectation of success. See Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) which held that "This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); and Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) reasoning that "the expectation of success need only be reasonable, not absolute". 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patents 7,803,367 and 8,293,231.
U.S. Patent Application Publications 2006/0148695, 2009/0118189, and 2010/0303800.
Wang et al., 2014, Recombinant Thrombomodulin of Different Domains for Pharmaceutical, Biomedical, and Cell Transplantation Applications, Medicinal Research Reviews, 34(3): 479-502.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658